March 6, 2014 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attn: John Cash Re: Caesarstone Sdot-Yam Ltd. Annual Report (File No. 001-35464) on Form 20-F Initially Filed on March 25, 2013 Dear Mr. Cash: On behalf of our client, Caesarstone Sdot-Yam Ltd., an Israeli company (the “Company”), we are submitting this letter to respond to comments of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) set forth in the Staff’s letter dated February 20, 2014 (the “Comment Letter”) relating to the Annual Report on Form 20-F filed by the Company on March 25, 2013, as amended on April 1, 2013 (together, the “Annual Report”). The headings of this letter correspond to the headings contained in the Comment Letter and, to facilitate the Staff’s review, we have reproduced the text of the Staff’s comments in bold below. The Company has reviewed this letter and authorized us to make the statements set forth herein to you on its behalf. Form 20-F for the Fiscal Year Ended December 31, 2012 General 1. We note that your response letter, dated January 16, 2014, did not acknowledge the language requested in our comment letter dated December 11, 2013 indicating that: · the company is responsible for the adequacy and accuracy of the disclosure in their filings; Securities and Exchange Commission March 6, 2014 · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. In this regard, please submit the acknowledgment, signed by a representative of the company. Response: The Company has filled concurrently herewith the acknowledgment requested by the Staff. Consolidated Financial Statements Note2 –Significant AccountingPolicies, Financial Statements in U.S. dollars, page F-20 2. We note your response to prior comment one, from our letter dated December 11, 2013, including the factors you considered in determining to change the functional currency of the parent company from New Israeli Shekels to U.S. dollars.It appears this analysis evaluated the factors outlined in ASC 830-10-55-5 on a consolidated basis.Please provide us a quantified analysis of each of the economic factors you considered in your determination for your parent entity on stand-alone basis.This analysis should address, at a minimum: · Revenue, by currency; · Expenses, by currency and by nature (e.g., raw materials purchases, staff compensation, etc.); and · Total assets. 3. Please describe to us the nature of the transactions your parent entity has with its subsidiaries. 4. Please explain to us why you began budgeting in U.S. dollars. 2 Securities and Exchange Commission March 6, 2014 Response: As of July 1, 2012, Caesarstone Sdot-Yam Ltd. (the “Company”), referring to the parent company only, is a stand-alone manufacturer based in Israel and sells its products in the local market in Israel, in multiple other countries and to its subsidiaries (in the United States, Australia, Canada and Singapore). The transactions with its subsidiaries mostly involve sales of inventory and, until June 30, 2012, the intercompany transactions were denominated in the local currency of the target market. Prior to July 1, 2012, the Company used the New Israeli Shekel (NIS) as its functional currency based on the facts and circumstances that existed then. Subsequent to July 1, 2012, new facts and circumstances, as outlined below, gave more weight to use of the U.S. dollar (USD) as the Company’s functional currency. In determining the appropriate functional currency, the Company follows the guidance in ASC 830-10-55-5, which states that the following economic factors, and possibly others, should be considered both individually and collectively when determining the functional currency. The Company’s analysis was performed at the parent Company level on a stand-alone basis as follows: Sales market indicators – As presented in the table below, for the six months ended June 30, 2012, sales denominated in USD were the second largest amount of sales after the Australian dollar (AUD). The Company’s management anticipated that the USD-denominated portion of the Company’s sales would continue to grow in the future due to the significant growth opportunities in the U.S. market.In addition, starting on July 1 2012, the Company commenced pricing its sales to the Australian subsidiary in USD instead of AUD, which resulted in a majority of revenues being denominated in USD.Specifically, 54% of sales were dominated in USD in the second half of 2012 compared to 24% in the first half of 2012. Table 1- Revenues by currency - parent entity on stand-alone basis: Currency H1 2012 (%) Fcst H2 2012 (%) Actual H2 2012 (%) USD 24
